                                                               Three Bryant Park
                                                               1095 Avenue of the Americas
                                                               New York, NY 10036-6797
                                                               +1 212 698 3500 Main
                                                               +1 212 698 3599 Fax
                                                               www.dechert.com


                                                               ANDREW J. LEVANDER

                                                               andrew.levander@dechert.com
                                                               +1 212 698 3683 Direct
                                                               +1 212 698 0483 Fax
October 3, 2020


The Honorable Jed S. Rakoff
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     United States v. Weigand & Akhavan, 20 cr. 188 (JSR)

Dear Judge Rakoff:

On behalf of Defendant Ruben Weigand, as directed by the Court at yesterday’s bail hearing, we
write to advise the Court of the bail conditions we propose to ensure Mr. Weigand’s appearance at
trial:

1) Mr. Weigand will sign a $3 million personal recognizance bond, secured by $470,000 in cash
   collateral provided by Mr. Weigand’s close friends and family, and seven financially
   responsible co-signers who are prepared to sign the bond to the extent of $1.15 million.

2) Mr. Weigand will be transported from California to New York by plane under the supervision
   of the U.S. Marshals or a private security service, at his own expense, and escorted to a rented
   apartment in New York.

3) In New York, pending trial, Mr. Weigand will remain in an apartment in Manhattan rented at
   his expense at all times of day and night, but may leave to meet his counsel at their New York
   office under the supervision of armed security guards. Any other exceptions must be
   authorized by this Court, in writing, in advance.

4) Mr. Weigand’s detention in the rented apartment will be secured at all times by on-premises
   armed security guards, paid for by Mr. Weigand.

5) Mr. Weigand will give his express consent in writing to the use of reasonable force by the
   armed security guards to thwart any attempt to flee.

6) With the exception of Mr. Weigand’s counsel, who will be permitted to visit Mr. Weigand
   freely, any visitors for Mr. Weigand will require pre-approval by Pre-Trial Services.
                                                                 The Honorable Jed R. Rakoff
                                                                 October 3, 2020
                                                                 Page 2




7) Mr. Weigand will be subject to strict supervision by Pre-Trial Services and electronic GPS
   monitoring.

8) Mr. Weigand will execute a waiver of his right to challenge extradition from both Germany
   and Luxembourg.

9) Mr. Weigand’s German passport, his only travel document, is in the possession of U.S.
   authorities. The German Missions in the United States have agreed not to issue Mr. Weigand
   a new passport pending trial. Mr. Weigand has also executed and delivered to the German
   Consulate a declaration confirming that he will not apply for a passport if he is released on bail.
   See ECF No. 98-1 at 6.

We respectfully submit that the proposed bail conditions above will mitigate any risk of flight and
ensure Mr. Weigand’s appearance at trial.

Respectfully submitted,

/s/ Andrew J. Levander

Andrew J. Levander
CC (via ECF): AUSA Christopher J. DiMase
              AUSA Nicholas S. Folly
              AUSA Tara LaMorte
